 324DECISIONSOF NATIONALLABOR RELATIONS BOARDSydney Faulks and Oliver Faulks d/b/a FaulksBrothersConstructionCo.andGeneralDriversandDairyEmployeesUnion,LocalNo. 563,affiliatedwith the International Brotherhood ofTeamsters,Chauffeurs,WarehousemenandHelpers of America.Case 30-CA-874June 2, 1969DECISION AND ORDERBy MEMBERSFAN NING,BROWN,AND JENKINSOn February 18, 1969, Trial Examiner David S.Davidson issued his Decision in the above-entitledproceeding,findingthatRespondenthadnotengaged in the unfair labor practices alleged in thecomplaint, and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralGmsel, the Charging Party, and the Respondentfiledexceptions to the Trial Examiner's Decisionand the General Counsel and the Respondent filedbriefs.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct,asamended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner as modified herein.TheTrialExaminer found that a unit ofRespondent's truckdrivers is appropriate, but that itincludes 12 employees. As the Union had cardsfrom only six employees, he concludes that it didnot have a majority. In finding a 12-man unit, theTrial Examiner includes, contrary to the contentionof the General Counsel and Charging Party, fouremployeeswho drive trucks on a part-time orseasonal basis.We agree with the Trial Examiner asto the inclusion of these employees.With respect to employee Clarence Schuelke, oneof the four included in the unit, the General Counselcontends that, although he spends approximately 50percent of his time driving trucks, nevertheless,Schuelke does not share a sufficient community ofinterestwithRespondent's other truckdrivers towarrant his inclusion. The General Counsel arguesthat he works on a different crew under separatesupervision and his driving duties are of an entirelydifferent nature than those of the other truckdrivers.Schuelke is the regular driver of the 5-yard dumptruck.Approximately 50 percent of the time thistruck is used in connection with blacktopping andcurb and gutter work. When used in connection withblacktopping, it is used to haul blacktop andcrushed gravel to the site, to spread the blacktop,and to haul the basic tools to and from the site.When used in connection with curb and gutter work,it is used to haul lumber,steel,and other materialsrequired by that crew.During at least part of the remaining 50 percentof the truck's operation time it is used by Schuelketomake deliveries to customers. Schuelke alsodrives a 10-yard dump truck while making suchdeliveries.While the extent of Schuelke's deliveriesto customers is not entirely clear, it is clear that hemakes such deliveries on a regular basis.'What else, if anything, the 5-yard truck is usedfor is not set forth in the record.As Schuelke spends approximately 50 percent ofhis time driving trucks and spends a substantialportion of that time delivering orders to customersand hauling blacktop, gravel, lumber, steel, andothermaterials to Respondent's construction sites,Schuelke, in our opinion, shares a community ofinterestwith Respondent's other truckdrivers and isproperly included in the appropriate unit ofRespondent's truckdrivers.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the complaint be, and it hereby is,d ism issed.'When asked about Schuelke'sduties,Sydney Faulks included thedeliveries to customers in the 5-yard and iO.yard trucks in the list of suchdutiesRichardBuck corroborated this testimony by indicating thatSchuelke drives the 5-yard truck in making such deliveries and thatSchuelke drives the 10-yard truck(although he did not indicate thepurpose).TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID S. DAVIDSON, Trial Examiner: Pursuant tocharges filed on August 19, 1968, by General Drivers andDairy Employees Union, Local No. 563, affiliated withthe International Brotherhood of Teamsters, Chauffeurs,Warehousemen andHelpersofAmerica,hereinafterreferred to as the Union, a complaint issued on November5, 1968, alleging that Respondent violated Section 8(a)(5)and (1) of the Act by refusing since on or about August 6,1968, to bargain with the Union as the representative ofRespondent's truckdrivers. The complaint also alleges thata strike commenced on or about August 6, 1968, and wascaused and/or converted and has been prolonged byRespondent'sunfairlaborpractices.InitsanswerRespondent denies the commission of any unfair laborpractices.A hearing was held before me in Waupaca, Wisconsin,on December 19 and 20, 1968. At the close of the hearingthe parties waived oral argument and were given leave tofilebriefs,which have been received from the General176 NLRB No. 37 FAULKSBROTHERSCONSTRUCTION CO325Counsel and RespondentUpon the entire record in this case,and from myobservation of the witnesses and their demeanor I makethe followingFINDINGS AND CONCLUSIONSITHE BUSINESS OF THE RESPONDENTSydney Faulks and Oliver Faulks are partners doingbusiness as Faulks Brothers Construction Company atWaupacaWisconsinwhere they sell and deliverready-mix concrete and other supplies to the building andconstruction industry and also are engaged as contractorsinthebuilding and construction industryDuring thecalendar year prior to the issuance of the complaint, arepresentative period,Respondent purchased goods andmaterials valued in excess of $50,000 which originatedoutside the State of Wisconsin I find that Respondent isan employer engaged in commerce within the meaning oftheAct and that assertion of jurisdiction herein iswarrantedIITHE LABOR ORGANIZATION INVOLVEDGeneral Drivers and Dairy Employees Union, LocalNo 563, affiliated with the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,isa labor organization within the meaning ofSection 2(5) of the ActIIITHE ALLEGED UNFAIR LABOR PRACTICESA The Facts1The Organization of Respondent's driversInMay 1968, Sydney Faulks received a report that oneof thejobs to which he was supplying concrete might bepicketed because he was hauling concrete on the jobAsa consequence Faulks arranged a meeting with MarvDeVries, a Teamsters representativeThe meeting tookplace onMay 23Representatives of the OperatingEngineers and the local Building Trades Council also werepresentFaulks asked whether he could obtain a permitso as to be able to continue hauling concrete to jobs beingperformed by union laborThe union representativesreplied that he could not and indicated that they wouldpicket the job which Respondent was then supplying ifRespondentdidnotsignanagreementwiththeTeamstersThe conversation continued for some timewhile those present discussed what the unions would wantas contract termsDeVries gave Faulks a sample contractfor informational purposes and the Operating Engineersrepresentative told him that they would give him until thefollowingMonday to replyFaulks stated that they hadgiven him more to think about than he could handlewithin that time and that he doubted that they would hearfrom him by then 'After this meeting Faulks sought legal advice and wastold among other things that if a union tried to presenthim with cards he should not look at them but tell theunion that he did not believe that the cards represented anuncoerced majority of his employees He was advised thatunder no circumstances should he leave himself open tonegotiations by looking at cards Respondent continued to'Sydney Faulks testimony as to thismeeting wasuncontradictedservice its customers after his meeting with the Unionrepresentatives and did not contact the UnionOn August 1, Robert Schlieve,secretary-treasurer andprincipal representative of the Union,met with four ofRespondent'semployees,William Peters,Godwin Voss,Richard Buck,and Norman Penney all of whom thendrove ready-mix trucks Schlieve explained to them thewage rates and fringe benefits under an existingassociation-wide ready-mix contract in the Appleton,Wisconsin,areaHe told them that to secure recognitionfromRespondent it was necessary for them to signauthorizationcardsfortheUnionThe employeesindicated that they wanted a unit limited to ready-mixdriversSchlieve asked if Respondent employed othertruckdrivers,and they indicated that it did As a result oftheir discussionSchlieve concluded that there were eightdrivers who would constitute an appropriate unit He toldthe employees that as there were only four of them, theywould not constitute a majority which would be necessaryfor recognition Schlieve stated that before he could makea demand for recognition they would have to secure asigned card from at lease one more employee Theemployees decided to approach Gene Eastman Schlievegave them cards for them to sign and to take to Eastmanand he instructed them to call his office if they securedfive signed cards so that the cards could be picked up onthe following day Schlieve explained that in the event thata majority signed cards,copies of the cards would be sentto Respondent with a demand for recognition,as proof oftheUnion'smajority statusThe four employees andEastman whom they visited that night, signed cards Thenext day the cards were transmitted to Schlieve2The picketing at the plantOn the morning of August 6 the employees who hadsigned cards did not report for work,but along withUnion representatives and some other persons set up apicket line outsideRespondent'syard I The picketingbegan around 6 45 in the morning The picket line wasplaced next to the highway in front of the drivewayleading into the Respondent's office and yard The picketscarriedsignswhich indicated that the employees ofFaulks' Brothers Construction Company were members ofTeamsters Local 563 and were on strike During the daythe signs were carried by various persons on the picketline including the employees of RespondentShortly after the picketing started employee GordonWoodard approached the picket line and stopped on theshoulder of the highway Schlieve and Jeff Curtin,anotherUnion representative, went to Woodard's car and told himthatamajorityofRespondent'struckdrivershaddesignated the Union as their bargaining agent and wereengaged in picketing to secure recognition from theemployer in the attempt to negotiate a contractWoodardasked if he could go to work Schlieve told him that hecould and that it was a decision he would have to makebut that they would appreciate his cooperation since hewould receive all the benefits of any contract negotiatedWoodard indicated that he wanted to be with the rest ofthe drivers Schlieve told him that if he wanted to be withthem, he should sign an authorization card and authorizetheUnion to bargain for him to solidify the drivers''Norman Penney had been given orders the night before to report forwork early in order to deliver a load of concrete He went to the plant at5 30 in the morning delivered a load of concrete returned to the yardcleaned out his truck and then left to join the picket line 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDposition with the RespondentWoodard signed a card andgave it to SchlieveHe asked if he had to picket, andSchlieve replied that he did not as long as he was withthem and that it would help the other drivers if he merelystayed homeWoodard left and did not work that dayAt the time the picketing started Sydney Faulks wasaway on vacation, and Oliver Faulks had been absentfromRespondent'spremisesforapproximatelyonemonth,withminor exceptions,recuperating from anoperation Shortly after the picketing began, Oliver Faulkswas called to come to the plant As Faulks pulled into thedriveway of the plant he stopped and asked Schlieve whatwas going on Schlieve told him that the Union had apicket line and represented a majority of the truckdriversHe stated that he had cards to prove it and asked,Ujiulksto bargain with him Faulks said he had nothingbto dowith it and drove into the yard to park his car A fewminutes later he came back to Schlieve, and Schlieveas ked him to get together and settle the matter Faulksreached into his pocket, pulled out a card, handed it toSchlieveHe said that he did not want to talk to Schlievebut that Schlieve should talk to the man whose name wason the card The card bore the name of an attorney andindicated his association with the law firm representingRespondent in this case Schlieve looked at the card,laughed, and fold Faulks that the attorney whose namewaon the card was no longer with the firm He addedthat he did not want to talk with an attorney but wantedto talk with Faulks because the striking employees workedfor him ' Faulks left and went towards his officeShortly Faulks returned with a camera and attemptedto take pictures, but each time he tried to do so Schlieveplaced his hand in front of the lens of the cameraSchlieve again sought to induce Faulks to talk with him,but Faulks repeated that he had nothing to say to Schlieveand went to his officeDuring that day word of the strike was sent to SydneyFaulksHe immediately returned from his vacationarriving at his office in the late afternoon and observingthe employees on the picket line as he enteredThepicketingcontinued every day thereafter and was inprogress at the time of the hearingHowever, as theRespondent's employees obtained other employment, theyleft the picket line3The Union's letters to RespondentOn August 6, Schlieve sent a certified letter toRespondent In it he claimed that the Union represented amajority of the employees in a unit of all truckdrivers andrequestedrecognitionWith the letterheenclosedphotostatic copies of the six authorization cards that hehad then receivedOn the following day Respondentrefused delivery of the letter and it was returned to theUnion unopened'Both Schlieve and Oliver Faulks testified as to their encounters on themorning of August 6 and there are conflicts in their testimony Accordingto Faulks Schlieve did not request recognition or state that he representeda majority of the truckdrivers at any time but merely asked Faulks to gettogether with him to we what they could do about the situation Faulksalso testified that Schlieve did not say that his attorney had left the firmbut that the law firm was no longer in business As the attorney whosename was on the card had left the law firm shortly before these events, asSchlieve had dealings relating to other employees with the law firm duringthat period and as it is unlikely that Schlieve, an experienced Unionrepresentative faded to state the nature of the situation that he wanted todiscuss with Faulks,Ihave credited Schlieve,and not Faulks,as to theirencountersOn August 7, Respondent's attorneys wrote the Union,stating that delivery of the Union's letter to Respondenthad been refused and notifying the Union that they hadbeen retained by Respondent and were authorized todirect the Union that any communication which it desiredto have with Respondent be directed to themOn August 9, 1968, Schlieve addressed a second letterto Respondent at its offices In it he reiterated his claimtorepresentRespondent'struckdriversandagainrequested a meeting with Respondent He asserted that hehad sought to arrange a meeting through Oliver Faulksand that Faulks had refused to meet with him Hecharged that Respondent'sconduct was a breach of itsobligation to bargain with the Union and stated that theUnion would file unfair labor practice charges with theBoard Respondent also refused delivery of that letter4The meeting between the Faulks brothers andSchlieveAt this time Respondent had a contract to supply asubstantialquantityofconcrete,amountingtoapproximatelyone-thirdof itsannualsales,toaconstruction job being performed with union labor byHutter Construction Company Soon after the picketingbegan, representatives of Hutter Construction Company,who were anxious to avoid interruptions to concretedeliveries to the job, contacted the Faulks brothers andurged them to meet with the Union to see if they couldsettle the dispute and end the picketingOn August 12,Sydney Faulks told Hutter's superintendent that he wouldmeet with a Union representative for the purpose oflistening to the Union but without any obligationOn the night of August 13, the meeting was held at theRainbow Supper Club in New London, WisconsinSydney and Oliver Faulks attended for Respondentwithout counsel Schlieve represented the Union and wasaccompanied by Elmer Jacobson a representative of theAppletonBuildingTrades CouncilAl Beaudry,generalsuperintendentforRutterConstructionCompany, alsowas presentAt the outset of the meeting in response to a questionof Sydney Faulks, Schlieve explained that Jacobson waspresent because of his concern that Hutter's project not becurtailed, and Jacobson indicated that he had no otherinterest in the matterDuring the meeting, which lastedfor about 2 hours, Schlieve explained that he was onlythere to talk about the truckdrivers and not about any oftheRespondent's other employeesFaulks made somecommentsabout the drivers who were picketing, andstated thatWoodard, who had returned to work 2 daysbefore, did not want any part of the UnionSchlieveopened the letter which he had sent Respondent onAugust 6, took out the copies of the Union authorizationcards that were enclosed, and placed them in front ofFaulks Faulks looked at them, and Schlieve asked him ifhe recognized the signaturesFaulks laughed and repliedthat he would not even recognize his wife's signature if hesaw itOn further questioning by Schlieve, Faulks statedthat he did not question that the Union had the cards andthat he had observed the employees on the picket line'Themeeting was arranged by intermediaries,and it was Faulksunderstandingthat itwould beoff the record Apparentlyat the insistenceof theUnion,he agreed to attend unaccompaniedby an attorney'SchlieveJacobson andSydney Faulksall testified as to what was saidat this meetingWhere their testimony is in conflict, I have creditedSchlieve ascorroborated by JacobsonAlthough OliverFaulks was also FAULKS BROTHERSCONSTRUCTION CO.327Schlieve and Faulks discussed the existing wages andterms and conditions of employment of Respondents'employees. Schlieve told Faulks at some length what theUnion would want as the terms of a contract and gaveFaulks a copy of a master agreement applying to theAppleton area for informational purposes but told himthat it was not to be construed as a proposal. During themeeting Beaudry indicated that he was anxious to startpouring concrete 2 days later. At the conclusion of themeetingwhen discussion had been exhausted Faulksindicated that he would meet with his lawyers on thefollowing morning and get an answer to Schlieve. Schlieveindicated that as soon as Faulks contacted him he wouldhave a contract typed so that they could get the mattersettled in time to fit Beaudry's schedule.Following thismeetingSydney Faulks did not contactSchlieveagain.OnAugust16,SchlievewroteRespondents' attorneys in reply to their letter of August17. In his letter he stated that his business was with theFaulks brothersas principalsand that he hadreason tobelieve that Respondent's attorneys had over-representedthe scope of their authority, but that he was not interestedinbecoming involved in questions as to their authority.He continued that as a matter of courtesy he wasenclosing a copy of his August 9 letter to Respondentsand asserted that he continued to insist that RespondentrecognizeandbargainwiththeUnionastherepresentative of the truckdrivers.On August 19 Schlieve received a reply to his letter inwhichRespondents'attorneys stated that if Schlievecontinued to doubt that they represented Respondentsthey would furnish written proof. The letter also statedthatRespondent doubted that the Union represented anuncoercedmajority of Respondents' employees in anappropriate unit.5.Woodard's attempt to withdraw his authorizationcardAs set forth above, on August 11, Woodard returned towork and continued to work thereafter. Shortly afterAugust 15, 1968, Schlieve received a letter bearing thatdate from an attorney in Weyauwega, Wisconsin, in whichhe asserted that he had been requested by GordonWoodard to write Schlieve. The letter asserted thatWoodard now understood that he had signed a unionmembership application and had no intention at thepresent time of joining the Union or participating in anyof its activities and therefore requested that the card hepresent tr^Ziout thismeeting and testified with respect to other matters,he was not questioned about the events at this meeting,and Beaudry didnot testify.Sydney Faulks testified that when Schlieve stated near theoutset of the meeting that he had five or six of the drivers signed up, hisbrotherOliversaid they were not there to discuss recognition, and hestated that they were there to talk informally and not to talk aboutrecognition.Accordingto him,the conversation then turned to the contentsof Teamster contracts.He testified that at the and of the meeting,Schlieveattempted to show him the cards and he resisted efforts by Schlieve toinduce him to concede that the cards had been signedby hisemployees,following the advice of his attorneys that he lacked the capacity to judgewhethertheUnion represented them.Ihavenotcreditedhisuncorroborated testimony.Ihave considered Respondent's argument thatFaulks'version ismore plausible than Schlieve's in the light ofRespondent'sother actions during this period and the advice he hadreceived.However,inview of the pressures upon Faulks to which heacceded in attending the meeting and his impression that the meeting wasoff the recordIdo not consider it implausible that he made the statementsattributedto him bySchlieve.Their significance is of course a separatequestion.had signed be returned to him. The attorney also statedthat he assumed that Woodard intended to wait for arepresentation election in the event that one was held.On August 23, Schlieve replied byletter asserting thatatthetimeWoodard signed the application formembership he fully understood what he wassigning andits contents were explained to him. Schlieve asserted thatno mention of a representation election was made at thetime.He stated that he would not return Woodard'sapplication and did not wish to discuss the matter furtherwith the attorney. He expressed the view that Woodardhad designated the Union to represent him in the area ofcollective bargaining and not his attorney. Insofar as therecord indicates there were no further communicationswith respect to Woodard's card.'6.Respondent's work forceAt the time the Union's picketing began, Respondentemployed 23 employees apart from supervisors. Four werestudents who worked for Respondent during their summervacations.Respondentengages in several differentoperations which are seasonal in nature. It engages ingeneralexcavating,saleanddeliveryof ready-mixconcrete, crushing of sand and gravel, heavy equipmentoperation, black top, curb, and gutter construction, andinstallationof septic tanks.Respondent owns and operates six ready-mix trucks,one of which can be converted into a dump truck forother uses. It has two other large dump trucks and asmaller 5-yard dump truck. Respondent also owns atractor and a trailer, referred to as a low-boy, which isused for hauling heavy equipment to jobsites. Its heavyequipment includes three or four drag lines, twobulldozers,two or three end-loaders, and a tractorequipped with a bucket and a blade.The constructionseason lastsapproximately from AprilthroughOctober each year. During the slack seasonstartinginNovemberand continuingfor from 3 to 5months Respondent assigns some of its employees to driveits two large dump trucks and the converted ready-mixtruck to haul sand and gravel from sand and gravel pits toitsyard for stockpiling for the next ready-mix season.During that period the hauling-inoperation continuesaround the clock with three shifts of drivers.' At othertimes of the year materials are hauled in on a sporadicbasis if supplies run low.There are two employees, Alvin Ratzburg and MarlynHandrich, whose principal duties are driving the two largedump trucks. Ratzburg occasionally has done other oddjobsaroundRespondent'syard,andHandrichoccasionally operated a back hoe if Bruce Helbach, theregular operator,was unavailable.During the constructionseason they hauled sand, gravel,and other materials toRespondent'sconstruction sites and to customers ofRespondent.During the slack season they drove in thestockpiling operation. Ratzburg is paid $1.95 an hour, andHandrich is paid $2 or $2.10. According to SydneyFaulks, they drove more than any of Respondent's otheremployees.The dump truck drivers are supervised by'Woodard did not appear as a witness in the hearing before me and theletters described above are the only evidence relating to an attemptedwithdrawal byWoodard of his union authorization card. Oliver Faulkstestified that beforeWoodard returned to work, Woodard spoke to himabout coming back to work and claimed that he had signed the card forthe Union after being told that he would lose his job unless he signed.'During this operation drivers load their own trucks using an end loader. 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's dispatcher Schlafer.At the time the picketing started, there were sixemployees who were regularly driving the ready-mixtrucks.They were Norman Penney, William Peters,GordonWoodard, Godwin Voss, Gene Eastman, andRichard Buck.During theready-mix season,these employees droveready-mix trucks whenever there was ready-mix to bedelivered.They estimated that they spent from 80 to 90percent of their time delivering ready-mix and performingrelated duties. The related duties included filling bins withready-mix materials, weigh hatching their own loads, andpouring excess concrete left after deliveries in forms atRespondent'syard.Weigh hatching took from 5 to 10minutes for a load, and filling bins took from half an hourto an hour. The latter job was not required for every load,and the drivers took turns at doing it when there were nodeliveriesfor them to make. During heavy deliveryperiods, other yard employees weigh batched and filledbins.At least some of the drivers as well as other yardemployees built forms for the excess concrete when therewere no deliveries to be made. These were for manholecovers,parking lot bumpers, and slabs for mason's sand.When drivers returned with excess concrete, they poured itinto the forms and leveled it.During their slack time the drivers also serviced theirtrucks and performed minor repairs on them.Althoughthere is sometestimony that each driver was regularlyassigned to a single truck,itappears that there was somechanging of trucks among the drivers. Of the six drivers,only Eastman had a chauffeur's license which he obtainedwhen he was not employed by Respondent.' On occasionsome of the drivers were assigned to work withconstruction crews when there was no delivery work forthem.During the slack season,Penney made such ready-mixdeliveriesas there were, estimating that he was sooccupied approximately 50 percent of the time. Theremainder of his time he worked around the shopservicing trucks and he occasionally drove a dump truck.Voss was employed in April 1968 and had never workedduring a slack season.The remaining four drivers haddriven dump trucks hauling in materials for stockpilingduring past slack seasons.Of the six employees, Penney was paid $2 an hour.Eastman,who was discharged in March, 1968, andreemployed in July, was paid $1.95 an hour. Peters waspaid $1.90, and Woodard and Voss were paid $1.85 anhour.Buck, whose pay rate does not appear, was employedfor approximately 7 years until July 1, 1968, on the curband gutter crew engaged principally in construction work.During that period he served as a substitute ready-mixdriver.He estimated that he drove about 20 percent of thetime during that period. On July 1, 1968, around the timethat another ready-mix driver left, Buck was assigned todrive a ready-mix truck, and did so practically all of thetime thereafter until the picketing started.Sydney Faulks testified without contradiction, and Vosscorroboratedhim as to his own hire, that all hisemployees were told when they were hired that they would'According to Sydney Faulks, he believed that a chauffeur's license wasrequired if 50 percent or more of an employee's income was derived fromtruckdrivmg.He testified that he had checked with the police andunderstood that none of his employees were required to have chauffeur'slicenses.No other evidence was adduced as to the circumstances underwhich a chauffeur's license was required.be required to do whatever was available and they werenot guaranteed any specific duties to perform. Emloyeeswere used where needed and trained to be useful invarious jobs.However, Faulks also testified that whentherewas adriving job to be done, an employee wasassignedto it and left on it until he was needed elsewhere.Employees were not switched around for the sake ofswitching but lefton an assignmentas long as possible.Employees' pay rates remained constant regardless oftheirassignments, and all employees received the sameinsuranceand vacation benefits.As for Buck, Faulks testified that his assignment toready-mix driving was intended to be temporary and wasmade because he needed to keep the trucks operating.Faulks, however, did not tell Buck that the assignmentwas temporary, and he testified otherwise that no jobassignmentswere of definite duration.In addition to the two dump truck drivers and the sixready-mix driversRespondent employed a number ofother employees.Two employees, Carl Jensen and Clarence Lipke,operated Respondent's crushing plant at a sand and gravelpit.Jensen was paid $2.10 or $2.15, and Lipke was paid$2.30 an hour. The crushing plant operates from June toOctober. Lipke's duties during the off season are notindicated,'butJensendrivesadump truck in thestockpiling operation.-The curb and gutter crew was supervised by EverettRoloff.Others on the crew were Clarence Schuelke,Bruce Helbach, Gene Johnson, and Ronald Moser." Thecurb and gutter crew does curb and gutter work, black topwork, and septic tank installations.Clarence Schuelke worked as a general laborer on thiscrew and drove the 5 yard dump truck, mostly inconjunction with its work.Others on the crew also drovethe truck, and as set forth below, the record is not entirelyclear as to the extent of Schuelke's driving duties.Thetruck is used principally to haul black top to constructionjobs,and to haul gravel and other materials toconstruction jobs and to customers. Schuelke also drove alarger dump truck on occasion.Schuelke did not driveduring the stockpiling operation, and insofar as the recordshows, he did not work for Respondent during the slackseason.He was paid $1.85 an hour.BruceHelbachusuallyoperatedabackhoe inconnection with the installation of septic tanks.He drovethe low-boy to move his back hoe from job tc fob."'Faulks testified that Lipke was in line with others for off season workand took a turn with others in driving. Peters testifiedthat Lipke did notdrivemuch that he knew of, and no one testified that he was a regularstockpiling driver. I find that he had no appreciable driving duties."Although Buck testified that Jensen had continued to operate thecrushing plant during the stockpiling season for the past 2 years, bothPeters and Eastman testified that he drove a truck inthatoperation.AsPeters started to work in April, 1967, itis doubtful that he would have sotestifiedifJensenwas removed from that work before Peters wasemployedSydney Faulks also testified that Jensen drove a truck duringthe off season I find that Jensen was one of the stockpiling driversIn addition,during the summer of 1968,Respondent employed fourstudents on summer vacation toworkon the crew. All but one had workedfor Respondent for two or three summers.Theyare hired each summer asneeded,andRespondent does not expect them to become permanentemployees when theyfinish theirschoolingThese employees drove trucksin conjunction with the work,of the curb and gutter crewonly onoccasion.Because of their status as students, theywould not be included in any unitfound appropriate.Post Houses. Inc.161NLRB1159, enfd 384 F.2d463, (C.A. 3)."According to Sydney Faulks, Helbach drove a truck on manyoccasions,but Faulks did not elaborate FAULKSBROTHERSCONSTRUCTION CO.During periods of heavy ready-mix volume, Helbachworked on occasion as a weigh batcher in the ready-mixopetation.Helbach was paid $2.30 an hour.Gene Johnson was described by Peters as assistantforeman on the curb and gutter crew.However, there isno evidence that he is a supervisor within the meaning ofthe Act.During the construction season he performed avariety of duties with the crew. Johnson drove a truck onoccasion for short periods in conjunction with his dutiesand occasionally substituted for other drivers. During theslack season, Johnson regularly drove a dump truck in thestockpiling operation." Johnson was paid $2.30 an hour.RonaldMoser usually worked on the curb and guttercrew.According to Sydney Faulks he was available forcall by Schlafer when an extra driver was needed and noone else was available. Although Peters identified Moseras a regular stockpiling driver during the slack season. helater testified thatMoser drove once in a while and thathe could not say how often. He was not otherwiseidentified as a regular stockpiling driver.Moser was paid$2.30 an hour.Three employees,Wayne Zabel, Elmer Miller, andDanielBuchholz, normally operated heavy equipmentduring the construction season.All three occasionallydrove the low-boy or other trucks to move theirequipment,andBuchholz occasionallymoved heavyequipment for others to operate. During the slack season,Zabel regularly drove a dump truck in the stockpilingoperation.The others did not. Zabel also occasionallysubstitutedforotherdriversduring the constructionseason. Zabel was paid $2 or $2.10 an hour, Miller waspaid $2.25 an hour, and Buchholz was paid $2.50 an hour.Inaddition,Respondent employed Clara Jensen, ajanitress,and Lewellyn Faulks. Lewellyn Faulks is abrother of Sydney and Oliver. He worked as a mechanicand dealt with special problems as they arose. He istreated differently from other employees for pay purposes.B.Conclusions1.The appropriate unitTheGeneralCounselcontendsthataunitofRespondent's truck drivers in which the Union soughtrecognition is an appropriate unit and that at the time oftheUnion's request it was composed of the eightemployeeswhoseprincipaldutiesweredrivingRespondent's large dump trucks and the ready-mix trucks.Respondent contends that because of the nature of itsoperations a unit of truckdriversexcluding allitsotheremployees is not appropriate and that even if atruckdrivers unit is appropriate, it should be composed ofthe three employees who drive dump trucks during thestockpiling operation and Clarence Schuelke as well as theother dump truck and ready-mix drivers. Respondentwould also exclude Richard Buck from the unit on theground that his assignment as a ready-mix driver was onlytemporary.CounselfortheGeneralCounselandRespondent filed able and helpful briefs on these and theother issues in this case.Respondent contends that in recent years the Board hasannounced unit policies which point to a case by caseconsideration of quasi-craft units and away from thepresumption of appropriateness that previously applied tosuch units."Respondent contends that these policiesapplied to the instant case warrant the conclusion that"Peters so testified without contradiction.329Respondent's truckdrivers do not constitute a readilyidentifiableandhomogeneous groupwithdifferentinterests from those of Respondent's other employees. TheGeneral Counsel relies on the other hand on a separateline ofcaseswhich he contends recognize and accomodatespecial problems in the construction industry and establishthe appropriateness of the separate truckdrivers unit.15 TheGeneralCounsel concedes that for purposes of theconstruction industry exception to Section 8(e) of the ActRespondent's ready-mix and materials supply operationsare not considered to be in the construction industry," butcontends that for unit purposes the Board has never drawnadistinctionbetweenthematerialssupplyandconstruction industries."While there is much that is persuasive in Respondent'sargument, I note that in setting forth its approach in thecases relied upon by Respondent the Board stressed thatfunctional differences which form the basis of separatetruckdrivers units vary "greatly from industry to industryand from employer to employer, depending to a largeextent upon particular business practices."' BInR.B.Butler,Inc.,160NLRB 1595, the Board foundappropriatea separate unit of construction laborers,statingthat"In the construction industry, collectivebargaining for groups of employees identified by functionaswellas those groups identified by craft skills hasprovensuccessfulandhasbecomeanestablishedaccommodation to the needs of the industry and of theemployees so engaged." The Board has established otherfunctionalunitsin the construction industry finding themto constitute readily identifiable and homogeneous groupswith a separate community of interests even where therehas been no clear separation of duties between theemployees in the unit and other employees and there hasbeen close functional relationship between the employeesinthe unit and other employees." I conclude that thecases relied upon by Respondent do not govern unitdeterminationsin the construction industry.S0Here it is true that Respondent's ready-mix andmaterialsupplies operations may not be considered for allpurposes as part of the construction industry. But theconsiderationswhichmay exclude them from theconstruction industry exception to Section 8(e) of the Actarenot the same as those that relate to a unitdetermination. Respondent's drivers deliver materials bothto outside customers and to Respondent's constructionsites. Its outside customers are themselves, at least to aconsiderableextent,intheconstruction industry.Aprincipal basis advanced by Respondent for denying aseparate driversunit isthat their functions and duties are"CitingKalamazooPaperBoxCorporation,136NLRB 134;Malllnckrodt,ChemicalWorks,162 NLRB387; E.H.Koester BakeryCo., Inc.,136 NLRB 1006; andOre-Ida Foods, Inc,146 NLRB 464 SeealsoSylvania Electric Products,Inc,135 NLRB 768"Citing,inter aha,R B Butler,Inc.160 NLRB 1595,RoadhomeConstruction Corp,170 NLRB No.91;Graver Construction Company,118 NLRB 1050;Lewis &Bowman, Inc..109 NLRB 796"Drivers,Salesmen,Warehousemen,etc,LocalUnionNo. 695. et al,152 NLRB 577, 581, enfd361 F 2d 547 (C.A.D.C )."CitingGraver Construction Company, supra,which the Board cited inR. B. Butler,Inc., supra."Kalamazoo Paper Box Corporation, supraat 137.See also E. H.Koester Bakery Co., Inc.,supraat 1010;Mallinckrodt Chemical Works,supraat 397."RoadhomeConstructionCorp.,170NLRB No. 91;HydroConstructors,Incorporated.168 NLRB No 19;New Enterprise Stone &Lime Company, Inc.172 NLRB No. 240;W C Hargis & Son, Inc.164NLRBNo. 153,Hychem Constructors.Inc,169 NLRB No. 138."SeeHydro Constructors, Incorporated,supra,fn. 2 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDclosely related to those of Respondent'sconstructionemployees and that there is substantial interchangebetweenthetwogroups.Iconcludeunder thesecircumstancesthatforunitpurposesRespondent'sbusiness is to be considered as in the construction industryand that the line of cases relied upon by the GeneralCounsel applies.It remains to be determined whether under these casesthere is a readily identifiable and homogeneous group ofdriverswitha separate community of interests fromRespondent'sother employees.Iconclude that there is.Despitetheirlackofchauffeurs'licenses,thefullsignificance of which it is difficult to determine on therecord, I am persuaded from the facts set forth above thatRespondent employs eight employees whose principalduties are to drive its six ready-mix trucks and its twodump trucks. These employees work under the separatesupervision of Respondent's dispatcher.Although the payrate of Buck is not established and pay rates generallymay reflect length of service," the pay ofthe drivers as agroup tends to be lower than that of Respondent'semployeeswho are predominantly engaged in otheractivitiesduring the construction season.The evidenceestablishes that during the construction season all of theseemployees are engaged predominantly in driving or closelyrelated loading,unloading,and truck servicing duties.='During the slack season six of them drive dump trucks inthe stockpiling operation.One of the others continues tomake ready-mix deliveries a substantial portion of histime, and the remaining employee has not yet worked forRespondent during the slack season.Iconclude that thedrivers are a readily identifiable and homogeneous groupof employees with sufficiently clear separate interests toconstitute a separate appropriate unit.Ratzburg,Handrich,Peters,Penney, Voss,Eastman,andWoodard clearly are within the appropriate unit. AsforBuck,itappears that until 5 weeks before thepicketing began he drove only on an occasionally basisapproximately 20 percent of the time. At that time hetook the place of a former employee whose principaldutieswere driving a ready-mix truck.Respondentcontends that Buck's assignment to ready-mix driving wasonly temporary.The picketing and Buck's participationinitmakes it impossible to measure that contentionagainst events after the picketing began. However,there isno evidence that Buck was ever told that his drivingassignment was temporary.Although his assignment todriving occurred during the busy portion of the ready-mixseason,itwas also during the seasonfor the curb andgutter crew when Buck was most likely to be neededthere.There is no evidence to indicate that the need for adriver in the slot occupied by Buck was temporary orlikely to end before the ready-mix seasontapered off andthere is no evidence that Respondent had taken any stepsto hire another employee to replace the driver who hadleft so that Buck could be returned to his former duties.In these circumstances,I concludethatBuck's assignmentconformed with the general policy described by SydneyFaulks and was indefinite in duration,to last as long as hewas needed as a driver or until an overriding need mightdictate his reassignment.Iconclude that Buck was in thedrivers unit when the picketing began."The record however does not contain sufficient evidence to support thiscontention of Respondent."T a BeechnutLifeSaversCo., Inc.,118NLRB123,124;MauleIndustries,Inc.,117NLRB1710, 1713,1714,DaUas ConcreteCompany,102 NLRB 1292, enfd.212 F.2d 98 (C.A. 5).As set forth above, Jensen, Johnson, and Zabel droveon a regular basis only during the stockpiling season. TheGeneral Counsel, contrary to Respondent, contends thatthey should be excluded from the unit. The GeneralCounsel contends that they do not share a sufficientcommunityofinterestwithRespondent'sregulartruckdrivers to justify their inclusion in the unit becausetheirbasic skills, functions,and supervision during theconstruction season differ from those of the other driversand they devote less than a majority of their total workingtime to truckdriving duties. Respondent contends that theyare dual functionemployeeswhose full time assignment todriving duties for up to 5 months of the year gives them asubstantialcommunity of interestswiththeothertruckdrivers.InBerea PublishingCompany,140NLRB 516, theBoard found appropriate a unit of composing room andart production employees of a newspaper publisher.Thenewspaper employed several regular part-time employeesin these departments who were included in the unit underestablishedstandards.At issue was an additionalemployee who regularly spent 40 percent of his time inthese departments and the remainder in other departmentsof the employer.Noting that this employee would havebeen included in the unit if his sole duties for theemployer were limited to the time he worked in the unit,theBoard overruled its decision inDenver-ColoradoSprings-PuebloMotorWay,129NLRB 1184, andreverted to the rule earlier established inOcala StarBanner,97NLRB 384, for determining the placement ofdual-function employees. It held: 97 NLRB 384, fordetermining the placement of dual-function employees. Itheld:[W]enow believe that a dual-function employeedevoting less than 51 percent of his time to unit workmay have sufficient interest in the unit's conditions ofemployment to be included in the unit.In this respect,we can perceive no distinction between the part-timeemployees, who may work for more than one employer,and the employee who performs dual functions for thesame employer.In this case the three employees under considerationperformed their driving functions on a seasonal basisrather than on a regular part-time basis. However, underthe reasoning ofBerea,if they would have been includedin the unit as seasonal employees assuming that theyperformed no other duties for Respondent, then it wouldappear that they should be included despite the fact thattheir additional duties are performed for Respondent.The stockpilingseason lastedfrom 3 to 5 months of theyear.During that season although they retained theirhigher rates of pay Jensen, Johnson, and Zabel droveregularlyand performed duties indistinguishable fromthose of the other drivers under common supervision. Iftheyhadworked for Respondent only during thestockpilingseason,theywould be found to have asufficient community of interest with the other drivers towarrant their inclusion in the drivers unit.'3Despite thefact that they work less than 51 percent of the time asdrivers, I conclude that these employees have substantialcommunity of interests with those of the other drivers.Thus, apart from rates of pay, they have an obviousinterestinhoursofwork,shiftschedules,workassignments,and other conditions of employment of the"Lane Drug Co..160 NLRB 1147, 1148,enfd.asmodified391 F.2d812. (C.A.6), cert.denied 393U.S. 837. FAULKS BROTHERSCONSTRUCTION CO.drivers during the slack season.Although their wages maynow be higher,they have an interest in any increaseswhichmight reverse their position relative to the otherdrivers as well as other benefits which might apply to thedrivers.Accordingly,under the principles set forth inBerea,Iconclude that Jensen, Johnson,and Zabel shouldbe included in the drivers unit."The remaining employee at issue is Clarence Schuelkewho also appears to be a dual-function employee. Asnoted above,the evidence as to the extent of Schuelke'sdriving is less than clear.Buck testified at one point thatSchuelke was a general laborer who drove a truck 50percent of the time. At another he testified that Schuelkedrove the truck about as much as others on his crew.Although the General Counsel contends that it is obviousfrom Buck's testimony that the former estimate related toan earlier period of Schuelke's employment,Ido not findBuck's testimony that clear. At best Buck indicated thathe was not familiar with Schuelke'sduties during thesummer of 1968, but I do not construe Buck's testimonyas establishing that there was a change in Schuelke'sduties.Sydney Faulks testified that most of Schuelke'stimewas spent in drivingthe 5-yard truck but areasonable amount of his time was also spent workingwith Helbach in the installation of septic tanks and thatothers also drive the 5-yard truck. According to Faulks,Schuelke also occasionally drove a 10-yard truck haulingmaterials and delivering orders.Schuelke ordinarily didnot drivein the stockpiling operation.The 5-yard truckwas used mainlyto haul black top tosites where the crew was working.For that purpose, it wasattached to the spreader. While the driver remained in thetruck,the crew operated the spreader.Itwas also used tohaul road gravel in preparation for black top jobs, to haulconstruction tools to jobsites,and to haul materials tocustomers.Faulks estimated that the truck was used inconjunctionwith the curb and gutter crew about 50percent of the time and that Schuelke normally drove itwhen usedby theconstruction crew.The estimates of the allocation of Schuelke's time arenot precise,but I find,considering Buck'sand Faulk'stestimony together,thatSchuelke was the driver whonormally drove the 5-yard truck when used in conjunctionwith the curb and gutter crew, that Schuelke also drovethat truck and Respondent'sotherdump trucks ondeliveries not related to the work of the construction crew,and that his total driving duties took approximately halfof his working time.Under the rule set forth inBerea,itneed not be established that the duties of a dual functionemployee which are common with other unit employeespredominate."Schuelke's driving duties if performed on aregular part-time basis would warrant his inclusion in adrivers unit.Accordingly,Iconclude that Schuelke isproperly included in the unit with Respondent'sotherdrivers.Accordingly, I conclude that a unit of all truckdrivers,excluding all other employees,guards,and supervisors asdefined in the Act, is appropriate for purposes ofcollective bargaining, and that on August 6,1968, at thetime of the Union's initial request for recognition, thefollowing employees were included in that unit.Alvin RatzburgMarlyn HandrichNorman PenneyWilliam PetersGodwin VossGordon WoodardRichard BuckGene EastmanCarl JensenGene JohnsonWayne ZabelClarence Schuelke3312.The Union's majority and concluding findingsAs set forth above, on the morning of August 6, 1968,at the time Schlieve first requested recognition fromRespondent he had in his possession cards signed by thesix employees then assigned to ready-mix driving. NotuntilAugust 15 at the earliest was there any effectiverevocationof the card signed by Woodard, but noadditional cards were obtained by the Union. As I havefound that there were 12 employees in the unit oftruckdrivers, the Union had one less authorization thanneeded to establish itself as the majority representative ofthe employees in that unit. Therefore, the Union was notthe representative of the drivers unit within the meaningof Section 9(a), and Respondent was not obligated tobargain with the Union at the time of the Union's requestfor recognition or thereafter.As the only unfair labor practice alleged in thecomplaint is that Respondent refused to bargain with theUnion in violation of Section 8(a)(5) of the Act, Iconclude that the violation has not been established andthat the strike which started on August 6 was neither atits inception nor was it later converted to an unfair laborpractice strike.Accordingly, I shall recommend that theComplaint be dismissed.CONCLUSIONS OF LAW1.Sydney Faulks and Oliver Faulks d/b/a FaulksBrothers Construction Co. constitute an employer engagedin commercewithin the meaning of Section 2(2), (6) and(7) of the Act.2.General Drivers and Dairy Employees Union LocalNo. 563, affiliated with the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, is a labor organization within the meaning ofSection 2(5) of the Act.3.Respondent has not engaged in any of the unfairlabor practices alleged in the complaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law,I recommend that the Board issue anorder dismissing the complaint in its entirety."SeeW. C. Hargis &Son.Inc.,164 NLRB No. 153.inwhichBereawas applied in determining the composition of a drivers unit in theconstruction industry,albeit with a contrary result."Hydro Constructors.Incorporated.supra,establishes that Schuelke'sdriving duties gave him interests in common with other drivers; it does nothold that those duties must predominate for inclusion in a drivers unit. Theapplication ofBerea Publishing,supra,was not discussed in that decision.But seeW.C.Hargis& Son.Inc.. supra.